 

  
 

 

 

 

. 03-md-1570 (GBE
In re Terrorist Attacks on September 11, 2001
ECF Case
This document relates to: 19-cv-41 (GBD)(SN)
Arias, et al. v. The Islamic Republic of Iran ECF Case

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
ARIAS PLAINTIFFS IDENTIFIED AT EXHIBIT A

(ARIAS TID)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Arias, et al. v. The Islamic Republic of Iran, et al., Case No.
19-cv-41 (GBD)(SN), who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001, and the
Judgment by Default for liability only against the Islamic Republic of Iran entered on September
9, 2019 (19-cv-41, ECF No. 30), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon The Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Arias, et al. v. The Islamic Republic of Iran, et al., Case No. 19-cv-41
(GBD)(SN), as identified in the attached Exhibit A, who are each a spouse, parent, child, or sibling
(or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist attacks on
September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is

 

 
. Case 1:03-md-01570-GBD-SN Document 5573 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Arias Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO ORDERED:

___ FEB 1 8 2028020 Gury, E Dome

op B. DANIELS
ited States District Judge

 

 

 
Case 1:03-md-01570-GBD-SN Document 5573-1 Filed 01/15/20 Page 1 of 1

 

EXHIBIT A

 

PLAINTIFF
LAST NAME

#f

DECEDENT FIRST NAME
DECEDENT MIDDLE NAME

DECEDENT LAST NAME

SUFFIX

PLAINTIFF FIRST NAME

PLAINTIFF MIDDLE NAME
PLAINTIFF SUFFIX
RELATIONSHIP TO DECEDENT

SOLATIUM

 

1 |Thomas H Bowden Jr. |Matthew Bowden Sibling

$4,250,000.00

 

 

2 |Robert Parro John Robert Parro Child

$8,500,000.00

 

3 |Candace Lee Williams Sherri A. Williams (Estate of) Parent

$8,500,000.00

 

 

 

 

 

 

 

 

 

 

 

TOTAL: |.

$21,250,000.00

 

 

 
